Van Fleet, J.
Action to recover damages for personal injuries. Plaintiff recovered a verdict, and from the judgment entered thereon and an order denying a new trial the defendant appeals.
Defendant, a corporation, is engaged in the leasing of buildings for business purposes and furnishing steam power in connection therewith. During the year 1891 William Davis, the father of the plaintiff, occupied, under lease from defendant, the basement and first floor of one of its buildings at No. 28 Jessie street, in the city of San Francisco. These premises were used by William Davis as a factory for the manufacture of horse-collars. The basement was an underground room, fifty-two by twenty-five feet. In one corner of this basement, where it fronts on Jessie street, there was a flight of stairs leading from the basement into Jessie street, *570and extending into the basement about five feet. Midway of the stairs were two large doors, consisting mostly of glass, by means of which the basement was largely lighted. The stairs and doors afforded the only means of entering the basement directly from the street, and without their use the basement was largely useless. There was no machinery in the basement when it was leased to William Davis, and he never used any therein, except some collar-blocking machines run by hand. He used certain machinery run by steam on the floor above the basement, the power to run this machinery being furnished by the defendant by means of a shaft which was in the second story of the building. The stairway in question was constantly used by William Davis and his employees in carrying goods to and from the basement and the street, and for other purposes. There was an inner stairway leading from the basement to the first floor. In September or October, 1891, the defendant entered upon the leased premises and erected in this basement an iron shaft, for the purpose of transmitting power from its power-house on the west side of the leased premises to a new building erected by it across Jessie street on the east. This shaft was a little over three inches in diameter, and ran throughout the entire length of the basement and under Jessie street to the new building. It was put up along the west wall of the basement about ten inches out therefrom, being supported by brackets attached to the sleepers of the floor above, and was carried over and along one side of the front basement stairs aforesaid, and through the casing of one of the doors above referred to. Where it ran over the stairway it varied in height from about four or five feet above the lower step to a little over two feet above the step on which the doors rested, where it passed through the casing. When completed and connected the shaft, which was kept running every day except Sundays, revolved at a high rate of speed. The plaintiff, at the time of receiving the injuries which form the basis of the action, was a lad of about sixteen *571years of age. Shortly after the erection of the shaft, about November, 1891, he went to work in his father’s collar factory as an employee. For a short time he was employed partly in the basement and partly on the floor above. During this time he had occasion to observe the running of the shaft. Subsequently he was set at work on the floor above, running some of the time a steam straw-cutter, and at others a collar-stuffer. On the 31st of December, 1891, plaintiff, while engaged at work on the straw-cutter, got some thorns or thistles in his hand, and it became necessary for him to go to the .light to get them out. By reason of obstructions on the floor where plaintiff was working at the time, there was no available light sufficient for his purpose, and the only place to which he could go without leaving the building was to the glass doors in the basement. He accordingly went into the basement and stood on the steps in front of the basement doors, along which ran the shaft, as above stated, and, while engaged in removing the thistles from his hand, his clothing was caught by the revolving shaft in some manner unknown to him, and he was drawn over and around the shaft, all his clothing stripped from him, and his body and limbs very badly broken and injured. When the shaft was stopped to remove plaintiff’s clothing it was discovered, that that portion of the shaft over the stairway, and where plaintiff was caught, had upon its surface a great many rough and jagged projections and raised, sharp points, varying from a sixteenth to an eighth of an inch high, and of a character calculated to make the shaft at that point much more likely to catch clothing or other substance of the kind coming in contact with it, and consequently more dangerous in that respect. These projections had the appearance of having been produced by the grinding or scraping of tongs or other instruments used in handling or turning the shaft while placing it in position. They could not be seen when the shaft was revolving, as it then appeared to have a smooth surface, and plaintiff was unaware of this condition of *572the shaft until after the accident. Up to the time of the injury to plaintiff the shaft had been permitted by defendant to remain entirely unfenced and unprotected throughout the length of the basement and along the stairway, and open at all points to approach and contact by any one.
The contention of appellant is that upon the facts disclosed plaintiff is not entitled to recover, for the reasons: 1. That at the time of the accident defendant owed the plaintiff no duty which required it to protect him from the dangers of its shaft; and 2. That the evidence shows that plaintiff was guilty of contributory negligence proximately conducing to his injury. The first proposition is subdivided by counsel into several minor heads, each of which is elaborately presented in the briefs, but they all converge eventually in the general proposition, as stated above, that defendant owed the plaintiff no duty in the premises which can render it liable in damages.
It is argued that at the time of the accident the plaintiff was wandering over the premises of his employer, for his ow’n purposes or convenience, and not in pursuit of his employment, and away from where his duty called him; that while so engaged he was not on the stairway by right, but was a mere licensee, and that as such the defendant was under no obligation to guard him from injury. In the first place, this proposition rests upon the assumption of a right in the defendant itself to maintain its shaft upon the premises. The evidence upon this point is conflicting, that of plaintiff tending to show that defendant went upon the leased premises and erected the shaft without asking or receiving any permission from William Davis, the tenant, while the evidence on the part of the defendant is to the effect that, although defendant originally started in to erect the shaft without permission, William Davis afterwards assented thereto. In view of the fact, however, that the court below instructed the jury that, if defendant erected and maintained the shaft with the *573consent of William Davis, the plaintiff could not recover, the verdict must be regarded as negativing such consent. The defendant was, therefore, a trespasser, or at best was itself a mere licensee, exercising a privilege at bare sufferance. As such it is not in a position to question the plaintiff’s right in the premises. But, even if it were, the evidence does not sustain defendant’s position. As we view it the evidence shows a clear right in the plaintiff to be where he was. There is certainly nothing to show that he had been forbidden by his employer to go into the basement, or upon the stairs, or elsewhere, or any thing to indicate that he was in any way restricted as to going about the premises for any necessary purpose. But it is said that plaintiff was not on the stairway for a necessary purpose or in the performance of his duty. We think the jury were justified in saying that he was. It was not an absolute necessity, it is true, which took him there, but it is not necessary that it should have been. He needed a good light to remove the briers or thistles from his .hands, and the basement doors afforded the most available place for the purpose without going from the building, which he was not called upon to do. It is true that he did not go there directly in the line of his work, but it cannot be said that it was not in the line of his duty. He was suffering from pain and inconvenience from a cause which interfered with and prevented him from proceeding with his work, and it was his duty to his employer to remove the cause of his disability as speedily and conveniently as possible. In this view, his going to the basement and the stairway was as much in the interest of his employer as his own, and cannot, therefore, be justly characterized as a wandering over the premises solely for his own private ends. To hold, under the circumstances, that plaintiff was in the place where the injury occurred as a mere volunteer, and without right, would be taking an exceedingly narrow view of the rights of an employee. The case is quite distinguishable from the cases relied upon by the *574appellant. The plaintiff having a right to be where he was, the defendant owed him the duty of protection, whether or not the latter was rightfully maintaining its shaft upon the premises. (Donnelly v. Hufschmidt, 79 Cal. 74.)
It is said that William Davis, by failure to object to the erection and maintenance of the shaft, assumed for himself and his employees the risk of injury therefrom. But assuming this to be the law, the evidence shows that William Davis did, in effect, if not in terms, object to the introduction of the shaft. When he was informed that defendant was proceeding to erect the shaft, and was disturbing and interfering with his workmen in the basement, he went to its officers and inquired into their purposes. He was informed substantially that he ought not to object, but, if he did, it would make no difference; in other words, that the shaft had to go in. He was assured that he would never know it was there, either from the space it would occupy or the noise it would make; that defendant’s servants would go in every day and look after it, and he, Davis, should never be disturbed by it. This evidence, it is true, is denied by defendant, but the jury evidently believed and acted upon it. The shaft was admittedly put in and maintained solely for the use and benefit of the defendant, and was in no way connected with the business of, or used by, William Davis. It was, furthermore, wholly under the control and management of defendant, as was likewise the space that it occupied. Under such circumstances the tenant cannot be held to have assumed any of the risks incident to its maintenance. Where the landlord retains or has control of a portion of leased premises the responsibility rests with him to see that no injury results to those having rights there by reason of the manner in which such' portion of the premises is occupied or used; and, if he puts dangerous machinery thereon, it is his duty to fence it, or use other proper means to protect those rightly in its vicinity. These principles are thoroughly well settled. (2 *575Shearman and Redfield on Negligence, sec. 719; Stewart v. Harvard College, 12 Allen, 58; Glickauf v. Maurer, 75 Ill. 289; 20 Am. Rep. 238; Jessen v. Sweigert, 66 Cal. 182; Headman v. Conway, 126 Mass. 374.)
On the question of contributory negligence we think the case was a proper one for the jury. It is only where the undisputed facts are such as to leave but one reasonable inference, and that of negligence, that the court is justified in taking the question from the jury. It is not enough that the evidence be without conflict. If, upon the facts disclosed, there is room for a reasonable deduction of proper care on the part of the person injured, the case is one for the jury, and the court is not justified in substituting its judgment for that of the jury, and withdrawing the question from their consideration. (Fernandes v. Sacramento City Ry. Co., 52 Cal. 45; Wharton on Negligence, sec. 420.) In Shierhold v. North Beach etc. R. R. Co., 40 Cal. 447, it is said: “ The fact of negligence is generally an inference from many facts and circumstances, all of which it is the province of the jury to find. It can very seldom happen that the question is so clear from doubt that the court can undertake to say, as matter of law, that the jury could not fairly and honestly find for the plaintiff. It is not the duty of the court in such cases, any more than in any other, to usurp the province of the jury and pass upon the facts; and the nonsuit should only be granted in such cases where the evidence of the misconduct on the part of the injured party is so clear and irresistible as to put the case on a par with those cases where a non-suit is granted for a failure to introduce evidence sufficient to go to the jury upon some point essential to the plaintiff’s case. The fact must be so clear that, looking upon the plaintiff’s case in the most favorable light and giving him the benefit of all controverted questions, the court can see that a verdict in his favor must necessarily be set aside.” (And see Van Praag v. Gale, ante, p. 438.) Tested by these principles, we cannot say the evidence clearly or necessarily discloses negligence on the part *576of the plaintiff. It is true that plaintiff knew of the existence of the shaft along the stairway, and was aware in a general way of its dangerous character, and it was his duty to look out for it. It was his duty to use care, knowing of the danger; but he says that he did. He testifies that he stood at what he considered a safe distance from the shaft, but that the first thing he knew he was caught and jerked over it. Just how the thing occurred cannot be known, but it could be accounted for on many reasonable theories other than that of plaintiff’s negligence. A gust of wind may have blown his apron against the shaft, or a momentary dizziness may have seized him. Even if, in a moment of forgetfulness, he moved too near the shaft, and was thereby caught, it would not necessarily be negligence. People are liable to lapses of memory with reference to facts with which they are daily confronted. It would be for the jury to say whether such lapse of memory was negligence, taking into consideration all the circumstances. (Van Praag v. Gale, supra.) Furthermore, it appears that the danger from the shaft was not wholly visible or apparent. The rough and jagged surface of the shaft at the point where plaintiff was caught tended, as shown by the evidence, to make the shaft at that point much more likely to seize and hold clothing or other pliant substance than it would otherwise have been. This condition of the shaft was not visible when the shaft was revolving, and was unknown to plaintiff. How far this-roughened surface may have aided the natural centripetal tendency of the revolving shaft, and thus contributed to the injury, it is impossible to say. It may well be that the jury considered that, but for this condition of the shaft, the degree of care exercised by plaintiff would, have avoided the accident. Plaintiff was only called upon to use such circumspection as would avoid those dangers which were apparent.
There are no other points requiring special consideration. It was not error to permit the witness, Peterson, in illustration of his testimony with reference to the *577size and condition of the shaft, to refer to a piece of iron of about the same dimensions. It was not pretended that it was a model, and the jury were so expressly informed; but it was simply used to illustrate more clearly the testimony of the witness. For this purpose it was proper. The instructions, taken together, fully and fairly laid the case before the jury. If any thing they were more favorable to defendant than to the plaintiff.
The judgment and order are affirmed.
Garoutte, J., and Harrison, J., concurred.
Hearing in Bank denied.